Title: To George Washington from James Madison, 3 February 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Feby 3d 1788.

Another mail has arrived from Boston without terminating the conflict between our hopes and fears. I have a letter from Mr King of the 27 which after dilating somewhat on the ideas in his former letters, concludes with the following paragraph—“We have avoided every question which would have shewn the division of the House. Of consequence we are not positive of the numbers on each side. By the last calculation we made on our side, we were doubtful whether we exceeded them or they us in numbers—They however say that they have a majority of eight or twelve against us. We by no means despair.” Another letter of the same date from another member gives the following picture. “Never was there an assembly in this State in possession of greater ability & information than the present Convention—Yet I am in doubt whether they will approve the Constitution. There are unhappily three parties opposed to it—1. all men who are in favour of paper money & tender laws; those are more

or less in every part of the State. 2. all the late insurgents & their abettors. In the three great western Counties they are very numerous. We have in the Convention 18 or 20 who were actually in Shay’s army. 3. A great majority of the members from the province of Main. Many of them & their Constituents are only squatters upon other people’s land, and they are afraid of being brought to account. They also think though erroneously that their favorite plan, of being a separate State will be defeated. Add to these the honest doubting people, and they make a powerful host. The leaders of this party are a Mr Wedgery Mr Thomson, & Mr Nason from the province of Main—A Docr Taylor from the County of Worster & Mr Bishop from the neighbourhood of R. Island. To manage the cause agst them are the present and late Govr 3 Judges of the supreme Court—15 members of the Senate—20 from among the most respectable of the Clergy, 10 or 12 of the first characters at the bar, Judges of probate, High Sheriffs of Counties & many other respectable people Merchants &c.—Genls Heath, Lincoln, Brooks & others of the late army. With all this ability in support of the cause, I am pretty well satisfied we shall lose the question, unless we can take off some of the opposition by amendments—I do not mean such as are to be made conditions of the ratification, but recommendatory only. Upon this plan I flatter myself we may possibly get a majority of 12 or 15, if not more.”
The Legislature of this State has voted a Convention on June 17. I remain Yrs most respectfully & Affecly

Js Madison Jr

